DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 07/06/2021.  Presently claims 2-3 and 6-9 are pending.  Claim 1 and 4-5 are cancelled.

Response to Arguments
Applicant’s arguments, see page 9, filed 07/06/2021, with respect to claim 1 have been fully considered and are not persuasive.  With respect to the 112(b) rejections, Applicant has introduced new limitations within claims 2-3 and 7-9 that have introduced new indefinite 112 issues (see 112b rejections below).
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112(b) and this action has therefore been made final.      

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, lines 5-10 are unclear and it is difficult to understand the scope of the limitations recited.  For instance, lines 5-10 recite: “a cover disposed at a position where a distance between the disk and the plurality of blades, and the first end of the centrifugal compressor is closer than a distance between the first end of the centrifugal compressor in the axial direction and having an outer peripheral surface extending outward in a radial direction toward a second end of the centrifugal in the axial direction”.  
First of all, it is unclear how there can be a distance between the disk (41) and the blades (42) as shown in Fig. 2 because the blades (42) are directly on the disk (41).  Further it is unclear what “the first end of the centrifugal compressor” is because the specification in [0027], refers to a first end portion (13a) and a second end portion (13b) of the shaft (13) as shown in Fig. 2.  It is unclear if the recited “first end” and “second end” of the claim refer to the end portions shown in Fig. 2 and discussed in [0027] since the claim recites the first and second ends of the centrifugal compressor. 
 Second of all, the limitation appears to be incomplete and resembles a run-on sentence because the claim recites “is closer than a distance between the first end of the centrifugal compressor in the axial direction and having an outer peripheral surface extending outward in a radial direction toward a second end of the centrifugal 

Claim 2 is further indefinite because in lines 12-14, the claim recites “a distance between the outer peripheral surface and the first end of the centrifugal compressor is closer than a distance between the first end of the centrifugal compressor in the axial direction and facing the outer peripheral surface”.  Due to the substantial amendments made by the Applicant for claim 2, the “outer peripheral surface” lacks antecedent basis and it is unclear of the location or to which structure does the “outer peripheral surface” pertain to.  
First of all, as stated above, it is unclear what “the first end of the centrifugal compressor” is because the specification in [0027], refers to a first end portion (13a) and a second end portion (13b) of the shaft (13) as shown in Fig. 2.  It is unclear if the recited “first end” and “second end” of the claim refer to the end portions shown in Fig. 2 and discussed in [0027].  
Second of all, the limitation appears to be incomplete and resembles a run-on sentence because the claim recites “is closer than a distance between the first end of the centrifugal compressor in the axial direction and facing the outer peripheral surface”.  This portion of the limitation uses the term “between” and defines one end of “a 

Claim 3 is indefinite for the same reasons as claim 2 above.  Specifically lines 5-10 of claim 3 are indefinite for the same reasons as claim 2 above for lines 5-10.  Lines 12-14 are indefinite for the same reasons as claim 2 above for lines 12-14.  

Claim 7 is indefinite because lines 3-6 are unclear and it is difficult to understand the scope of the limitations recited.  Lines 3-6 recite: “where a distance between the opening portion and the first end of the centrifugal compressor is closer than a distance between the first end of the centrifugal compressor in the axial direction and protruding from the seal member toward the outer peripheral surface.” 
First of all, it is unclear what “the first end of the centrifugal compressor” is because the specification in [0027], refers to a first end portion (13a) and a second end portion (13b) of the shaft (13) as shown in Fig. 2.  It is unclear if the recited “first end” and “second end” of the claim refer to the end portions shown in Fig. 2 and discussed in [0027].  
Second of all, the limitation appears to be incomplete and resembles a run-on sentence because the claim recites “is closer than a distance between the first end of the centrifugal compressor in the axial direction and protruding from the seal member 

Claim 8 is indefinite for the same reasons set forth in claim 7.

Claim 9 is indefinite for the same reasons set forth in claim 7.

Allowable Subject Matter
Claims 2-3 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Maier et al. fails to disclose or suggest wherein the communication flow path portion “cp” is formed in the seal holder.  As shown in Fig. 2’’ below, the communication flow path portion “cp” is not formed in the seal holder “sh” portion labeled in Fig. 2’.  It would not have been obvious to one of ordinary skill in the art to modify such that the communication flow path portion “cp” is formed in the seal holder “sh” as such modification would significantly alter the design and functionality of the structure disclosed in Maier et al.  

    PNG
    media_image1.png
    475
    577
    media_image1.png
    Greyscale

Fig. 2’’
Claims 6-7 and 9 would be allowable due to their dependency on claim 2.
Regarding claim 3, Maier et al. fails to disclose or suggest of a plurality of introduction flow paths connecting the introduction port opening and the circumferential flow path.  As shown in Fig. 2’ of Maier et al. there are no introduction flow paths between the introduction port opening (50) and the circumferential flow path (the circumferential flow path is the entire communication flow path portion “cp” revolved about the axis of the shaft 22 shown in Fig. 1 and Fig. 2’).  In other words, the circumferential flow path in Maier et al. connects directly to the introduction port opening (50), and therein there are no introduction flow paths.  It would not have been obvious to one of ordinary skill in the art to include introduction flow paths as they are not required by the structure shown in Fig. 2 of Maier et al.  As shown in Fig. 5 of Applicant’s invention, circumferential flow path (67B) is in communication with inclined holes (55) and introduction flow paths (66B).  The introduction flow paths (66B) are provided in communication between the introduction port opening (66Bi) and the circumferential flow path (67B).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        07/13/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/15/2021